Opinion issued July 22, 2010 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-10-00444-CV
____________

RICHARD BROOKS WIMBERLY, Appellant

V.

TERRY JAYNE COMMACK WIMBERLY, Appellee




On Appeal from the 311th District Court
Harris County, Texas
Trial Court Cause No. 2009-30035




MEMORANDUM  OPINION
          Appellant Richard Brooks Wimberly has filed a motion to dismiss the appeal. 
More than 10 days have elapsed, and no objection has been filed.  No opinion has
issued.  Accordingly, we grant the motion and dismiss the appeal.  Tex. R. App. P.
42.1(a)(1).
          We overrule all other pending motions in this appeal as moot.  We direct the
Clerk to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Sharp.